Title: To Alexander Hamilton from George Ingersoll, 22 March 1800
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            West Point March 22d 1800
          
          I received your order of 18th Inst which shall be duly attended to.
          I received an order from Major Tousard Jany 14th. to forward by the first Convenient Oppertunity all Books, instruments, and other articles which were left in my Care, and direct them to the Secretary of War. Previous to my receiving your order of the 18th. I had Packed in three Chests all the Books, instruments, and Plans of fortifications &c with the Regimental Books, papers, and other articles, and put them on board of a Sloop from this place for New York, with an order to the Master McGee to deliver them to the Adjutant General at New York, with a Letter to Him on the subject.
          I expect before the receit of this they will be delivered safe agreeably to my directions.
          On examination of the chests it will be found, I was obliged to pack them in such a manner as to mix the property of the Regt. with those ordered by the General for the purpose of preserving them from injury in the transportation, then Contemplated, for Philaa. When the Chests were packed, I did not think it was necessary at that time to take an inventory of every article, as they were well Known to Major Tousard, who I presumed would have had the disposal of them. enclosed is the Key of No 2 in which are the Keys of the Iron Chest No 3. also an inventory of the Books and instruments with some of the Articles belonging to the Regiment
          I am Sir with the highest respect your Most Obedt Sert
          
            Geo Ingersoll
            Capt Commdg
          
          Major Genl A. Hamilton Commander in Cheif
        